Lipscomb, J.
In this case the transcript of the record not having been filed by the appellant, the appellees have moved for an affirmance of the judgment of the court below, under the provisions of art. 293S, Hart. Dig. On an inspection of the certified copy of the appeal bond, it is found not to be in conformity with the xirovisions of the statute in such cases made and provided, neither as a bond to supersede an execution nor for the costs and damages. (See arts. 791, 793, Hart. Dig.)
The bond certified by the cleric is conditioned, “if said appellant should sustain his appeal and prosecute it with effect, then this obligation shall be void, and otherwise it shall remain in full force and effect.”
As a statutory bond, it may be considered a nullity in disposing of the motion before us. (1 Tex. R., 101.) It could not operate as a supersedeas to the issuance of an execution; nor could it in any way interpose an impediment to the appellees in enforcing satisfaction of their judgment. Tlie motion must therefore be refused.
Motion overruled.